DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed June 4, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The new matter rejection.
Claim 1 has been amended to indicate that the lower limit for the concentration of citric acid is at least 0.0125 wt%. The only disclosure of this endpoint for a concentration of an ingredient in the formulation is in regards to tiotropium. The lowest limit disclosed for citric acid in the disclosure as filed was no less than 0.75 wt%, which is significantly higher than 0.0125% and original claim 8 cited by Applicant for support recites a range of 0.125 – 0.175 wt% (and there has never been a claim 49 presented). Therefore this lower limit for the range of citric acid is new matter.
The dependent claims fall therewith.

Claim Rejections - 35 USC § 112 – Failure to Further Limit

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The range for the amount of citric acid recited in new claim 16 encompasses any amount that over 0.15%, but such a range includes amounts over 0.2%, the upper limit of the range in claim 1. Therefore the range for the amount of citric acid in claim 16 is broader than claim 1 and claim 16 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 10, 12, 13, 15 and 16 were rejected under 35 U.S.C. 103 as being unpatentable over Zeng (WO 2013/092345; Zeng’345). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed March 10, 2021 and those set forth herein.
Applicant traverses this rejection for the same reasons of made of record previously that upon a teaching from Zeng’237, which discloses a precise limitation with a maximum citric acid concentration of 0.10 wt%. Such a teaching teaches away from modifying the formulations of Zeng’345 to arrive at the claimed citric acid concentration.
These arguments are unpersuasive. The claimed range of 0.0125 – 0.2 wt% lies completely within the broad range of less than 0.5 wt% and completely encompasses the preferred range of 0.05 – 0.10 % weight disclosed by Zeng‘345. Such ranges are considered prima facie obvious (see MPEP 2144.05). That another prior art document only claims the narrower preferred range of Zeng’345 does not rise to the level of teaching away from a claimed broader range that completely encompasses such a 
As to new claim 16, the range of at least 0.15 wt% citric acid overlaps with the range of less than 0.5 wt% disclosed by Zeng’345. As there is no evidence of record as to the criticality of the claimed range, such overlapping ranges are prima facie obvious (see MPEP 2144.05).

Claims 1 - 16 were rejected under 35 U.S.C. 103 as being unpatentable over Zeng’345 as applied to claims 1 – 10, 12, 13, 15 and 16 above, further in view of Dams (US 2010/0258119). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed March 10, 2021 and those set forth herein.
Applicants do not present any specific arguments regarding Dams for the Examiner to address herein.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618